LAW OFFICE OF Corky E. TAYLOR, APC

629 Camino de los Mares, Suite 305

San Clemente, CA 92673

Casa

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

2:20-cv-07605-RGK-AS Document 20 Filed 10/30/20 Page1lof1 Page ID#:71

Corey E. Taylor (Bar No. 178501) DENIED BY THE COURT

Law Office of Corey E. Taylor, APC by: G2 ewan
629 Camino de los Mares, Suite 305 Hon. R. Gary Klausner

Tol Oa} eS a4Bl Dated: October 30, 2020

Fax. (949) 271-2704
E-Mail: corey@taylorlawoc.com

Attorney for Defendant Milan Tuscany, LLC,
a California limited liability company

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

Anthony Bouyer, an individual, Case No.: 2:20-cv-07605-RGK (ASx)

Plaintiff, [Proposed] Order Granting Relief From
Default And Extending Time To Respond
vs. 19]

urrent response date: October 5, 2020
Milan Tuscany, LLC, a California limited | New response date: November 4, 2020
liability company; and DOES 1-10,
Inclusive,

Defendants.

 

 

 

The Court, having considered the stipulation of the parties herein and good cause
appearing therefore, hereby ORDERS as follows:
1. The Default of Defendant Milan Tuscany, LLC, a California limited liability
company entered on October 16, 2020 is set aside.
2. Defendant Milan Tuscany, LLC, a California limited liability company shall
have until November 4, 2020 to file a responsive pleading in this matter
IT IS SO ORDERED.

Date: October _, 2020 DENIED BY THE COURT

 

Hon. R. Gary Klausner

 

 
